I concur in the judgment of reversal and in remanding the cause for a new trial. I do not concur in what is said concerning the subject of an election. The plaintiff, over the objection of the defendants, put in evidence a complaint filed by them against Leggett more than a year prior to the commencing of this action. In it it is alleged that Leggett sold the jack to the defendants and that, in payment of the purchase price, they gave him two promissory notes of $1,200 each; that Leggett falsely and fraudulently represented and warranted the jack to be sound and "a reasonably sure foal-getter"; that the jack was not sound, but was sick and disordered, and was not "a reasonably sure foal-getter," and because of such condition could not serve mares; that, within a reasonable time after the defendants discovered that the jack was not sound, etc., they "demanded of" Leggett "the return of their notes and canceled the said contract of sale, but" Leggett "failed and refused to return the said notes or either of them"; that by reason of his diseased condition, the jack "languished and died and was therefore a total loss" to the defendants; and that the defendants were injured and damaged in the sum of $100 for feed and care of the jack. Judgment was prayed for in the sum of $2,400 and interest, and for other and general relief. It is not shown that any other or further proceedings were had in that cause. *Page 542 
There are no cross-assignments of error, and thus the ruling admitting the complaint of the former cause in evidence is not before us. The only way the matter is sought to be made pertinent is by an assignment of error that the court, at plaintiff's request, refused to charge that, if the jury found "that, after the delivery of the jack to the defendants, there was a breach of any promise or warranty on the part of the seller, and that after said breach the defendants elected to sue the seller on account of such breach, then your verdict should be for the plaintiff in sum of $2,906.44," the amount of the principal, with interest on the notes sued on.
A review of the ruling of the court's refusal to give such a charge is not dependent upon the subject or doctrine of an election. The request did not ask the court to charge the jury that the filing of such complaint or the commencing of such an action against Leggett constituted a confirmation of the notes, or a recognition of their validity, or an estoppel which estopped the defendants from pleading or claiming in this action the alleged infirmities of the notes, or that the allegations of the former complaint were inconsistent with the answer of the defendants in this action. Nor did the request ask the court to charge the jury what the legal effect of the filing of the former complaint by the defendants against Leggett was, so far as concerned the issues of this case. All that, by the request, was to be left to the jury and to permit them without guidance or hindrance to determine all the perplexing questions incident to remedial rights and conflicting theories.
Further, the doctrine of an election rests upon inconsistent or alternative rights or claims and only applies to cases where a party may, in vindication of his right, choose between modes of procedure upon conflicting theories. Comparing the former complaint with the answer of the defendants in this cause, I do not see any such element present, though the defendants had been actors in both causes, instead *Page 543 
of defendants in this. Thus, at the threshold, I do not see any application of the doctrine of election or estoppel arising from a choice of remedies. I do not see anything in the cited cases from this or other jurisdictions holding to the contrary. What facts the defendants may have averred in their complaint in the former action, if contrary to their testimony in this cause, may be used against them to contradict or weaken their testimony, but that is a different matter. If a conclusion be reached (1) that what the defendants averred in their complaint in the former action constituted a choice of remedy and inconsistent with the defense stated in this action, and the further conclusion be reached (2) that the plaintiff may, on the theory of an estoppel, avail itself thereof, then and not until then do we reach the question of whether (3) a mere filing of a complaint, without the complainant having received some benefit, constitutes an election or an estoppel. With the first two propositions established, I think I might readily enough concur in the third, that a mere filing of a complaint without benefit would not constitute an election. But until the first and second are established, which is not done, I think we have nothing to do with the third, and whatever may be said about it is, as I think, mere dicta.
As stated by Mr. Justice THURMAN, the proceedings relating to the change of venue are not settled or contained in the bill. They otherwise are no part of the judgment roll, and hence are not before us for review. The demand made that the case, when it was called for trial, be remanded to the county from which it was transferred necessarily involved the ruling and a review or reconsideration of the proceedings whereby and by reason of which the transfer was ordered. Such proceedings not being before us, we must presume the transfer was properly made, and, if that order was proper, the overruling of the demand to remand also was proper — except as to jurisdiction, the want of which is not here patent on the record. *Page 544